Carleton Harris, Chief Justice. This is a Workmen’s Compensation case. Mrs. Anna Marie Colvin was employed by Mountaire Processing Company as a trimmer. Her work was performed in a large room where there were evisceration lines. This worker stood on a platform, about two feet long and two feet wide, facing a trough about three feet wide and six to ten inches deep. Overhead was a moving mechanical line, with chickens hung on it. To the right of the worker was a wash basin. Mrs. Colvin’s job was trimming bruises from the chickens as they passed by on the line. On February 26, 1963, appellant fainted, while engaged in the work mentioned above,, and, while falling, was caught by Ed Slough, an employee of the United States Department of Agriculture, assigned to Mountaire Processing Company, Mr. Slough working alongside of Mrs. Colvin. Other employees assisted in removing her from the work line. Dr. Roger Dickinson was called, gave her an injection of thorazine, and Mrs. Colvin was taken home by her husband. She continued to work thereafter until March 5, at which time she went to the Dickinson Clinic, complaining of pain in the lumbosacral region of her back. She was subsequently referred to Dr. Paul Hughes, orthopedist at the Southern Clinic of Texarkana, who, in April, 1963, performed a partial laminectomy on the right side at the L4-L5 interspaces, and a large extruded mass of fibrous tissue was removed from the spinal canal. She was discharged five days later to return home, and Dr. Hughes continued to see her from time to time until September, 1963. Mrs. Colvin signed a “statement of claim” form for benefits from the General American Life Insurance Company, the claim form denoting that her claim was due to sickness which began approximately March 5; as a result of this claim, benefits were paid to her for thirteen weeks. Thereafter, Mrs. Colvin filed a claim for Workmen’s Compensation benefits, asserting that the herniated disc was the result of her fall at the plant on February 26. The referee allowed her claim, but this finding was reversed by the full commission, which found that the extruded disc was not the result of an accidental injury arising out of and in the course of her employment with Mountaire on February 26, 1963. The commission finding was appealed to the Sevier County Circuit Court, and that court reversed the commission, holding that there was no substantial evidence to support the findings of fact made by the commission, and the court further found that the injury to claimant arose out of, and in the course of, her employment, and that she was entitled to Workmen’s Compensation benefits. From the judgement so entered, Mountaire and its insurance carrier, Fidelity and Casualty Company bring* this appeal. We are only concerned here with whether there was substantial evidence to support the finding of the commission. Claimant testified that while she was working, she felt a “dizzy spell coming on;” that she had previously had the flu, and that she thought, “Well, I’m going to faint.” She said that she was standing on a narrow platform, slipped, and “that throwed me kind of backwards and I hit this wash basin and tried to catch forwards to keep from falling back on the concrete floor. ’ ’ The witness stated that she lost her balance, and fell back, the lower region of her back striking the wash basin. This is the evidence relied upon to establish the compensable injury, but claimant’s version is not corroborated by any other witness, including those offered by Mrs. Colvin. Mr. Slough testified, “Well, I just glanced to one side and I noticed that she was just dropping down, just suddenly wilting and I reached over and grabbed her and moved her back away from the trough.” He stated that she just fell “straight down,” and that he did not see her strike the wash basin. Mr. Henry W. Shook, another government inspector, who was working opposite Mrs. Colvin on the line, likewise testified: “Well, she sort of wilted right in front of me just over on the trough down beside of that washbasin that was out beside the trough. She just sort of wilted right down the side and over the trough.” Prank Halter, the plant foreman, testified that he looked at claimant while she was being held up by Mr. Slough, and that her feet were still on the platform at the time. Mrs. Colvin testified that Dr. Roger Dickinson came out to the plant, and gave her a shot, and later gave her some pills; that she went back to work the following day, and worked the balance of the week. Claimant said that she first noticed pain in her back the next day, as she started to take off her boots, and that from that time on, the pain gradually grew worse; that she then consulted Dr. Bill Dickinson. She testified that the doctor asked if she had had any fall, and that she told him about falling on the 26th, and also told him that Dr. Roger Dickinson knew about it.1 She also testified that, upon being sent to Dr. Hughes in April, she told this doctor about the fall, and slipping and striking her back on the basin. Dr. Bill Dickinson testified that his records did not show, and he had no recollection of Mrs. Colvin’s telling him that she received an injury at the plant. He testified that ordinarily, when receiving a complaint like that of Mrs. Colvin, he would have made inquiry (whether she had received an injury). He also stated that normally, if an injury had been reported, he would have notified the plant, but that he had not given the plant any notice in this case. Dr. Roger Dickinson, brother of Bill, testified that he went down to the plant after receiving a call, around 8:00 or 8:30 in the evening (February 26), and that he gave Mrs. Colvin a shot of thorazine (“to try to settle her down so that she could go home and go to sleep”). He stated that he inquired- as to what had happened, and was told that she had gotten sick and fainted. The doctor stated that he did not remember Mrs. Colvin’s ever having given a history of being injured, or of having injured her back Avhile at the plant. Dr. Hughes did not testify, but a disability insurance form, which had been signed by him and Mrs. Colvin Avas introduced into evidence by the claimant.2 Neár the top of the form is a clause as folloAvs: “Claim is) 0 Sickness Avhich'commenced on ‘ [typed in] approx Mar. 5, 63’ Due to) □ Accident which occurred on .......................................... At..!...................................... It Avill be observed that an “x” is placed in the square by ‘ ‘ Sickness. ’ ’ On Page 2 there is a question, “Did this sickness or injury arise out of the patient’s employment1?” There aré then two spaces for the answer, one marked, “Yes,” and one marked, “No,” and the “No” is checked. To summarize, claimant testified that she fell against the wash basin, her back striking it. This is not verified by any witness; in fact, both Edwin Slough and Henry Shook, whose testimony was offered by appellee, stated that she “wilted” and “dropped down,” and neither saw her strike the -wash basin. The Dickinson brothers, though stating that inquiry was normally made as to possible injuries, when examining and interviewing patients with a back ailment such as that complained of by Mrs. Colvin, had no recollection of claimant’s relating any injury, and their medical records did not reflect any such information. The claim form, filled in by Dr. Hughes, and signed by Mrs. Colvin, affirmatively shows that her insurance claim was designated as being due to sickness, rather than an accident, and further reflects that the ailment did not arise out of her employment. No doctor testified that her condition was due to her fall or to an injury. Of course, it is immaterial what this court would find if we were trying the case ele novo, for the commission is the trier of the facts, and we review the findings of that body in the light most favorable to its findings if same are supported by substantial evidence. Burrow Construction Co. v. Langley, 238 Ark. 992, 386 S. W. 2d 484. In the light of, what has been set out in this opinion, we are unable to agree with the learned Circuit. Judge that there was no. substantial evidence to support the findings of the Compensation Commission. The judgement of the Sevier County Circuit Court is therefore reversed, and that court is directed to reinstate the order of the Workmen’s Compensation Commission denying compensation. It is so ordered. Robinson, Johnson and Holt, J. J., dissent.   Mrs. Colvin worked about a week after consulting Dr. Bill Dickinson at the clinic.    This claim was referred to earlier in the opinion; Mrs. Colvin drew benefits from this group insurance plan for thirteen weeks in the amount of approximately $25.00 per week.